     Case 2:21-cv-04746-RGK-AS Document 14 Filed 09/01/21 Page 1 of 2 Page ID #:79




1
                                                                   JS-6
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                   WESTERN DIVISION
11
12   INFINITY INSURANCE COMPANY,              No. CV 21-04746-RGK-AS
13              Plaintiff,                    DISMISSAL ORDER
14                     v.                     Honorable R. Gary Klausner
                                              United States District Judge
15   UNITED STATES OF AMERICA,
     DOES 1 TO 20, INCLUSIVE,
16
                Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:21-cv-04746-RGK-AS Document 14 Filed 09/01/21 Page 2 of 2 Page ID #:80




1          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and the
2    separately filed stipulation of the parties, this action is dismissed with prejudice. Each
3    party shall bear its own fees, costs, and expenses.
4
5              September 1, 2021                       ________________________________
      Dated:________________________
6                                                      R. GARY KLAUSNER
                                                       UNITED STATES DISTRICT JUDGE
7
     Presented by:
8
     LAW OFFICE OF BRIAN P. SMITH &
9    ASSOCIATES
10
11     /s/ Tatiana Y. Bui
     TATIANA Y. BUI
12
     Attorney for Plaintiff
13   Infinity Insurance Company
14
     TRACY L. WILKISON
15   Acting United States Attorney
     DAVID M. HARRIS
16   Assistant United States Attorney
     Chief, Civil Division
17   JOANNE S. OSINOFF
     Assistant United States Attorney
18   Chief, General Civil Section
19
20      /s/ Matthew J. Barragan
     MATTHEW J. BARRAGAN
21   Assistant United States Attorney
22   Attorneys for Defendant
     United States of America
23
24
25
26
27
28
                                                   1
